Citation Nr: 1412868	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-42 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from July 13, 2009, to August 27, 2012.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from August 28, 2012, to the present.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand in March 2013.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

At a VA psychiatric examination in April 2013, the VA examiner indicated that the Veteran was in receipt of Social Security Administration (SSA) Supplemental Security Income (SSI) disability benefits.  See April 2013 report of psychiatric examination, Section II(2)(b).  As these records may be pertinent the Veteran's appeal, the RO/AMC should seek to obtain any records pertinent to the award to the Veteran of SSA disability benefits.  See 38 U.S.C.A. § 5103A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

On remand, the RO/AMC should seek to obtain any additional pertinent records of medical treatment.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran identify all records of VA and non-VA health care providers who have treated his skin or psychiatric disorder, but which may not have been previously received into his VA claims file.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC should contact the Veteran and attempt to ascertain whether his SSA Supplemental Security Income (SSI) benefits are based on age or on disability.

If the Veteran cannot be contacted, if he is not sure of the basis of his SSI benefits, or if his SSI benefits are based on disability rather than age, the RO/AMC should contact the Social Security Administration (SSA) and seek to obtain and associate with the claims file copies of any records regarding the award of SSA disability benefits to the Veteran, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3.  After completing the foregoing development, the RO/AMC should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


